Citation Nr: 0215961	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1962 to August 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO inter 
alia denied service connection for a degenerative disc 
disease of the cervical spine.  In a January 2001 decision, 
the Board remanded this claim for additional evidentiary 
development.  

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  


FINDING OF FACT

Degenerative disc disease of the cervical spine was first 
noted in February 1997 and is not related to the appellant's 
active service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in December 1998.  There is no issue 
as to providing the appropriate form or instructions for 
completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims, and of the responsibilities of VA 
and the claimant with regard to obtaining the evidence.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In his application, the veteran 
listed a doctor who had treated him.  The RO wrote to him in 
December 1998 and advised him that the treatment records of 
that doctor were necessary to adjudicate his claim.  He was 
asked to submit the records himself, or to provide a release 
showing the doctor's complete address, and the RO would 
request the records for him.  

Following the Board's remand in January 2001, the RO sent the 
appellant March 2001 letters discussing its notification 
obligations under the VCAA and asking him to specify those 
who had treated him for his cervical spine disorder.  The RO 
then issued a May 2002 supplemental statement of the case 
discussing the evidence considered and the analysis of the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  After the appellant filed 
his claim, the RO sent the appellant a December 1998 letter 
asking him to submit specified private medical records.  The 
RO subsequently obtained various private and VA treatment 
records.  The Board, in its January 2001 remand, directed the 
RO to ask the appellant to complete necessary releases for 
any medical professional or facility that had treated him for 
his disabilities, which the RO did by a March 2001 letter.  
With a release provided by the appellant, the RO sent letters 
to a private physicians in June 2001 asking for pertinent 
records, which were obtained and associated with the claims 
file.  In the May 2002 supplemental statement of the case, 
the appellant was advised what clinical records were 
received, and, by inference, what were not.  The appellant 
has not identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in December 1998 and, pursuant to the Board's 
January 2001 remand, in March 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for 
degenerative disc disease of the cervical spine.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307 (2002). 

The record includes medical evidence that the appellant has 
degenerative disc disease of the cervical spine.  In 1998, 
the appellant under surgical repair of the cervical spine, 
and the private medical records from February 1997 to 
November 2000 diagnosed cervical spondylosis, cervical 
fusion, and degenerative changes.  VA examination in December 
1998 found healed fusion of C5-C6 and of C6-C7, and VA 
examination in March 2002 revealed status post C5-C7 fusion 
and no subluxation or narrowing of the disc above.  Medical 
evidence from 1997 to 2002 thus shows degenerative changes 
and healed fusion affecting the cervical spine.

The service medical records are silent as to any disorder 
affecting the cervical spine in service, and there is no 
evidence prior to the private treatment records in February 
1997 suggesting a cervical disorder.  To show service 
connection, then, the record must include medical evidence 
linking the cervical spine findings beginning in 1997 to the 
appellant's service from 1962 to 1986.  The appellant 
contends that there is such a link, though the record does 
not show that he has the requisite medical expertise to 
render a medical opinion on this question.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-94 (1992) (medical opinions 
must be based on a foundation of medical expertise).  The 
only evidence addressing whether there is such a link is the 
VA examination in March 2002, wherein the examiner opined 
that "it was more likely than not that the disc disease of 
the cervical spine was not related to [the appellant's] 
military duty."  The examiner noted that an extensive review 
of the service medical records yielded no indication of a 
cervical spine disorder and that the initial notation in the 
record of such a disorder was not earlier than February 1997.  
Thus, there is no medical evidence associated with the claims 
file satisfying the key element of a service-connection 
claim.  In light of the evidence and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for degenerative disc disease of the 
cervical spine.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

